[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 296 
The form which the parties have seen fit to give the transaction, brought under review by this appeal, cannot be ignored, when to do so would be a perversion of justice and against equity and good conscience. The transaction was in substance, as it was in form, so far as the mortgage sought to be enforced by the plaintiff is concerned, an advance of money to the mortgagee in redemption and discharge of the mortgage, and to relieve the premises from the incumbrance in favor and for the benefit of junior incumbrances held by the plaintiff. It was not a loan of money to the defendants, and was not so regarded by the parties. The intent was not to release the mortgage debt or relieve the premises from the incumbrance, but to continue the same in a new form and to extend the time of payment. The statutes against usury render void all contracts and securities which are the outgrowth of or depend for their support and consideration upon agreements which are usurious. (Laws of 1837, chap. 430.) Obligations and securities having an independent existence, and untainted by usury, are not affected by the statute, although they are the subjects of contracts tainted with the vice of usury.
A valid and subsisting debt is not destroyed because included in a security or made the subject of a contract void or invalid, either because violative of the statutes against usury, or for any other reason. Although formally satisfied *Page 298 
and discharged, and the security surrendered, it may be revived and enforced in case the new security is invalidated and avoided. (Rice v. Welling, 5 Wend. 595; Cook v. Barnes,36 N.Y., 520; Robinson v. Stuart, 6 Seld., 189; Farmers andMechanics' Bank of Genesee v. Joslyn, 37 N.Y., 353; WinstedBank v. Webb, 39 id., 325; Gerwig v. Siterly,
56 id., 214.) Within the principle established by the authorities quoted, had the plaintiff, at the time of consummating the usurious agreement, been the holder of the bond and mortgage in suit, and canceled and surrendered the same, in pursuance of the agreement, it would have been revived upon the annulling of the usurious agreement and security, and he could have enforced the same, subject to any intervening equities of third persons that might have come into existence. The debt would not have been extinguished, the substituted contract being void. The defendants could not have availed themselves of the substituted invalid contract as a shield from liability upon the valid obligation. The case is not different in principle, for the reason that instead of satisfying a valid obligation held by himself, he has procured satisfaction by payment of an obligation held by a third person. The debt has not been paid by the debtor, nor released or extinguished, except as it has been included in a new and invalid security, and in equity as well as at law the debt revives in favor of the party who is the equitable owner and entitled to the benefit of it. (Gerwig v. Sitterly, supra.) Full effect should be given to the statutes against usury, but nice distinctions should not be favored for the purpose of extending the penalties to cases not within the spirit of the act. InDewitt v. Brisbane (16 N.Y., 508), and Schroeppel v.Corning (5 Denio, 236), referred to by the counsel for the appellant, the assignments of the securities, and not the securities themselves, were held invalid.
The plaintiff, as a junior incumbrancer of the mortgaged premises, had a right to pay the mortgage and to be subrogated, either by assignment or by act and operation of law, to the rights of the mortgagee; and his act in paying was not *Page 299 
necessarily the result of the usurious agreement with the defendants. His rights would have been the same had that agreement not been made, and cannot be held to have been destroyed by reason of his entering into that contract. Equity will give him the same benefit of his redemption as if he had redeemed voluntarily and without having made the illegal agreement with the defendants. The act of redemption may be referred to and sustained by the right rather than the usurious agreement of the parties. In support of the equities of the plaintiff, the usurious agreement may be laid out of view as the moving cause of the redemption. Having at the time of the agreement the right of redemption and subrogation, the agreement of the parties must be construed and carried out with respect to that right. He was the potential owner in equity of the mortgage, in virtue of his right of redemption, and the contract was not different in substance nor its consummation by the satisfaction of the mortgage, different in effect from what it would have been had he been the holder and owner in fact. By paying the mortgage he became entitled to a cession of the debt and a subrogation and substitution to all the rights and action of the mortgagee, and the mortgage must be regarded as against the mortgagors as still subsisting and unextinguished. (St. Eq. Jur., §§ 635, 1227;Pardee v. Van Auken, 3 Barb., 534; Averill v. Taylor, 4 Seld., 44; Ellsworth v. Lockwood, 42 N.Y., 89; Jenkins v.The Continental Insurance Co., 12 How. P.R., 67.)
The defendants have the full benefit of the laws against usury when they avoid, as they have done, the contract which was tainted with usury, and can neither in equity or good conscience, or by virtue of any provision of the statute, claim that the pre-existing obligations, free from the vice of usury, which they have not paid or in any way satisfied or discharged, should not be enforced against them. The judgment was right and is well sustained by the reasons assigned at Special Term, and must be affirmed.
All concur.
Judgment affirmed. *Page 300